—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 27, 1991, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The complainant testified that the defendant and another individual entered his apartment by forcibly pushing the door *803open while the complainant was attempting to close it, that the defendant and the other individual beat him up, and the defendant removed $50 cash from his pocket. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed on the defendant was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Thompson, J. P., Miller, Eiber and Santucci, JJ., concur.